Laches is claimed against plaintiff for his delay in proceeding to enforce a restriction appearing in the record title of the lessors Laskas, who demised the property to defendants Voorhies and Penning. On March 1, 1916, the tenants began to alter over the premises for a saloon, which they opened about April fifteenth. On July eleventh plaintiff *897began this suit to enjoin such violation of the covenant made in 1911 against the sale of liquor on this land. Was this three months’ delay such acquiescence as to preclude granting an injunction ? Plaintiff’s legal right was clear. No elements formed an estoppel In this State, in such cases equity grants relief. (Galway v. M. E. R. Co., 128 N. Y. 132; Joyce Inj. § 43. See, also, Star Brewery Co. v. Primas, 163 Ill. 652; Stewart v. Finkelstone, 206 Mass. 28; Codman v. Bradley, 201 id. 361; Ball v. Milliken, 31 R. I. 36.) Judgment affirmed, with costs. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.